Fritz, J.
So far as now material, the facts and issues in this case are substantially similar to those involved in the companion case of Milwaukee E. R. & L. Co. v. Tax Commission, decided herewith (ante, p. 523, 242 N. W. 312), excepting that the street railway system which appellant operates is confined to the city of Kenosha. It has supplemented that system with busses, including'some used on lines operated by it in adjacent rural territory, but neither its street railway nor its bus service includes interurban transportation operations.
The trial court reached the same conclusion as in the companion case of Milwaukee E. R. & L. Co. v. Tax Commission, supra, and for the reasons stated in the opinion which we are filing in that case the trial court’s judgment must be affirmed. '
By the Court. — Judgment affirmed.